UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-153135 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction ofIncorporation or Organization) 26-3136483 (I.R.S. Employer Identification No.) 399 Park Avenue, Suite 3200, New York, NY (Address of Principal Executive Offices) (Zip Code) (212) 843-1601 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨ Accelerated Filer ¨ Non-Accelerated Filer¨(Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of May 7, 2010 the Registrant has issued 44,700 shares of common stock, all of which were held by an affiliate of the Registrant. BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. FORM 10-Q March 31, 2010 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 2 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2010 (unaudited) 3 Condensed Consolidated Statement of Stockholders’ Equity for the Year Ended December 31, 2009 and Three Months Ended March 31, 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4T. Controls and Procedures 18 PART II OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon Senior Securities 19 Item 4. [Removed and Reserved] 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 PART I. FINANCIAL INFORMATION Item 1.Financial Statements BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2010 (Unaudited) December 31, 2009 ASSETS Real Estate: Land $ $ Buildings and improvements Total real estate, cost Less accumulated depreciation and amortization ) ) Total real estate, net Cash and cash equivalents Rents, other receivables and prepaid expenses Deferred financing, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Mortgage payable $ $ Note payable Accounts payable and accrued liabilities Total liabilities Minority interest Stockholders' equity Preferred stock, $0.01 par value, 50,000,000 shares authorized; none issued and outstanding Common stock, $0.01 par value, 249,999,000 shares authorized; 44,700 shares issued and outstanding Nonvoting convertible stock, $0.01 par value per share; 1,000 shares authorized, issued and outstanding 10 10 Additional paid-in-capital, net of costs Deferred compensation - incentive shares ) ) Cumulative distributions and net losses ) ) Total stockholder' equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Condensed Consolidated Financial Statements 2 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Three Months Ended March 31, 2010 (Unaudited) Revenues Rental revenue $ Tenant reimbursements and other income Total Revenues Expenses Property Operating Expenses Property taxes and insurance Management Fees General and Administrative Depreciation and amortization Total expenses Operating income ) Interest expense Loss before minority interest allocation ) Loss allocated to minority interests Net loss $ ) Basic and diluted loss per share $ ) Weighted average number of shares outstanding See Notes to Condensed Consolidated Financial Statements 3 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY For the Year Ended December 31, 2009 and the Three Months Ended March 31, 2010 (unaudited) Convertible Stock Common Stock Number of Shares Par Value Number of Shares Par Value Additional Paid-in Capital Deferred Compensation - Incentive Shares Cumulative Distributions Net Loss (Income) Total Stockholders' Equity Balance, January 1, 2009 10 $
